Case 2:19-cv-01766-JAD-DJA Document 38 Filed 06/02/21 Page 1 of 13




                                           Stipulation and Order Staying Action
                                                     Pending Mediation

                                                      ECF No. 38
Case 2:19-cv-01766-JAD-DJA Document 38 Filed 06/02/21 Page 2 of 13
Case 2:19-cv-01766-JAD-DJA Document 38 Filed 06/02/21 Page 3 of 13
Case 2:19-cv-01766-JAD-DJA Document 38 Filed 06/02/21 Page 4 of 13




                                   ORDER

    Based on the parties' stipulation [ECF No. 38] and good cause appearing, IT IS
HEREBY ORDERED that this case is STAYED for all purposes until September 2, 2021.

                                              _________________________________
                                              U.S. District Judge Jennifer A. Dorsey
                                              Dated: June 3, 2021
